Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on October 7, 20 was received and has been entered.  Claims 1-3 were amended. Claims 1-6 and 14 are in the application and pending examination. Claims 7-13 have been withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The disclosure is objected to because of the following informalities:  
The previous objection to the title of the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter based on the following: “controller” and “table mover” is withdrawn based on Applicant’s arguments.
Claim Rejections - 35 USC § 112
The previous rejection of claim 3 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based on the amendment to claims 1-3.  
Claim Rejections - 35 USC § 103
The previous rejection of claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20150116735 A1 to Howard et al (hereinafter Howard) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) is withdrawn based on the amendment to claim 1.
Claims 1, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma).
Regarding claim 1, Beer teaches a droplet ejecting apparatus (100, 200),  comprising: a workpiece table (104) configured to place the workpiece (106)  thereon; a droplet ejecting head (108-112) configured to eject the droplets onto the workpiece (106) placed on the workpiece table (104) so as to draw a pattern on the workpiece;
a table mover (102) configured to relatively move the workpiece table (104) and the droplet ejecting head (108-112) in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction; and
a controller (120) configured to: detect a position of the workpiece placed on the workpiece table or a position of the workpiece table while relatively moving the workpiece table (104) and the droplet ejecting head (108-112) along a plurality of scanning lines (one or more initial print passes), and a controller (120) that performs an overall control of the droplet ejecting apparatus. (See Beer, paragraphs 18, 26-27, 29 and Figs. 1A-1B -2.)
Regarding claim 1, Beer does not explicitly teach the controller is configured to move by the table mover, the workpiece table along a plurality of the scanning lines which extend in the main scanning direction and are set side by side in the sub-scanning direction.

Beer teaches the imaging system, sensors, and movement of the stage (104) may be controlled by the controller. (See Beer, paragraphs 17 and 25.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the controller is configured to move by the table mover, the workpiece table along a plurality of the scanning lines which extend in the main scanning direction and are set side by side in the sub-scanning direction, because this arrangement allows the for automation of the substrates movement. (See Beer, paragraph 25.)
Regarding claim, 1 Beer does not explicitly teach the controller is configured to… create, based on a detection position of the workpiece placed on the workpiece table or a detected position of the workpiece table, a correction table (contour map) that indicates a correlation between a position of the table mover and a positional correction amount (adjustments to the height of the printhead) of the workpiece table in the scanning direction. 
Ebinuma is directed to an apparatus for printing a design pattern onto a resist material on a substrate and to device manufacturing using an exposure apparatus. (See Ebinuma, col. 1, lines 5-10.)
Ebinuma teaches the controller (36) is configured to… create, based on a detection position of the workpiece placed on the workpiece table or a detected position of the workpiece table (3), a correction table (table of correction values of the wafer stage) that indicates a correlation between a position of the table mover (3) along at 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the controller is configured to… create, based on a detection position of the workpiece placed on the workpiece table or a detected position of the workpiece table, a correction table (contour map) that indicates a correlation between a position of the table mover along at least one of the plurality of scanning lines and a positional correction amount (adjustments to the height of the printhead) of the workpiece table in the scanning direction, because Ebinuma teaches this arrangement allows error due to deformation of the stage base to be corrected. (See Ebinuma, col. 2, lines 60-63.)
Further regarding claim 1, Beer does not explicitly teach the controller is configured to first move, by the table mover, the workpiece table one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move.
Mishima is directed to forming a film on a substrate (1) which is moved by scanning. (See Mishima, paragraph 41, Figs. 1, 3, and 7.)
Mishima teaches the scanning lines which extend in the main scanning direction (parallel to 7) and are set side by side in the sub-scanning direction (parallel to 5) and the controller (39) is configured to first move, by the table mover, the workpiece table one of a plurality of scanning lines (7) which in the main scanning direction and are set side by side in the subscanning direction (5); second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move. (See Mishima, Figs. 1 and 6 and paragraphs 40, 43, and 47.) Examiner is considering the main scanning 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the controller is configured to first move, by the table mover, the workpiece table one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move, because Mishima teaches this arrangement allows for efficient correction in an aberration in liquid droplet applying position. (See Mishima, Abstract, paragraphs 40-41, 43, and 47 Figs. 1, 3, and 7.)
Regarding claim 6, Beer teaches an image capturing unit (114) configured to acquire a captured image of the workpiece table or the workpiece placed on the workpiece table, wherein the image capturing unit is configured to be movable in the subscanning direction, and the control unit is configured to detect the position of the workpiece or the position of the workpiece table based on the captured image acquired by the image capturing unit. (See Beer, paragraphs 21 and 31.)
Examiner is considering height adjustment based on determination from the image capturing unit to be equivalent to and the control unit is configured to detect the position of the workpiece or the position of the workpiece table based on the captured image acquired by the image capturing unit.
Regarding claim 14, Beer teaches the controller (120) is configured to eject droplets of the functional fluid onto the workpiece as the workpiece is moved in the 
The previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20150116735 A1 to Howard et al (hereinafter Howard) as applied to claim 1 and further in view of US Pat. Pub. No. 20090021749 A1 to Yeo et al (hereinafter Yeo) is withdrawn based on the amendment to claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) as applied to claim 1 and further in view of US Pat. Pub. No. 20090021749 A1 to Yeo et al (hereinafter Yeo).
Regarding claim 2, Beer teaches the plurality of scanning lines include a plurality of first scanning lines (one or more initial print passes). (See Beer, paragraphs 18, 26-27, 29 and Figs. 1A-1B -2.)
Further regarding claim 2, Beer does not explicitly teach wherein the controller is configured to create a plurality of correction tables for each of the scanning lines.
 Yeo teaches high throughput across wafer variation mapping for characterizing the surface of a sample object.
Yeo teaches processor (36) produces two reference calibration tables (350x, 350Y). (See Yeo, paragraphs 72, 80 and Figs. 4-5.) Examiner is considering a table of x coordinates to be equivalent to a correction table for a first scanning line and a table of y coordinates to be equivalent to a correction table for a second scanning line.

The previous rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20150116735 A1 to Howard et al (hereinafter Howard) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) in view of US Pat. Pub. No. 20090021749 A1 to Yeo et al (hereinafter Yeo) as applied to claim 2 and further in view of US Pat. Pub. No. 20040267399 A1 to Merritt Funk (hereinafter Funk) is withdrawn based on the amendment to claim 1.     
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) in view of US Pat. Pub. No. 20090021749 A1 to Yeo et al (hereinafter Yeo) as applied to claim 2 and further in view of US Pat. Pub. No. 20040267399 A1 to Merritt Funk (hereinafter Funk).     
Regarding claim 3, Beer does not explicitly teach the plurality of scanning lines include a plurality of second scanning lines for which the correction tables are not created, and the controller creates the correction tables for the plurality of second scanning lines by interpolating the correction tables for plurality of the first scanning lines.

Funk teaches the plurality of scanning lines include a first scanning line for which the correction tables are created, and a second scanning line for which the correction tables are not created, and the controller creates the correction tables for the second scanning line by interpolating the correction tables for the first scanning line. (See Funk, paragraphs 62 and 71.) Examiner is considering feedback control values which are configurable such as a variable in the table to be equivalent to the plurality of scanning lines include a first scanning line for which the correction tables are created, and a second scanning line for which the correction tables are not created, and the controller creates the correction tables for the second scanning line by interpolating the correction tables for the first scanning line
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the plurality of scanning lines include a plurality of second scanning lines for which the correction tables are not created, and the controller creates the correction tables for the plurality of second scanning lines by interpolating the correction tables for plurality of the first scanning lines, because Funk teaches this arrangement provides for information for the controller to use to make feedback changes on the substrate based on a variable in a table. (See Funk, paragraph 71.)
The previous rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20150116735 A1 to Howard et al (hereinafter Howard) as applied to claim 1 and further in view of US Pat. Num. 6,390,587 B1 to Francesc Subirada (hereinafter Subirada) is withdrawn based on the amendment to claim 1.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima) and US Pat. Num. 5,917,580 to Ebinuma et al (hereinafter Ebinuma) as applied to claim 1 and further in view of US Pat. Num. 6,390,587 B1 to Francesc Subirada (hereinafter Subirada).
Regarding claim 4, Beer does not explicitly teach the control unit is configured to use a position of a reference mark formed in advance on the workpiece or the workpiece table when detecting the position of the workpiece or the position of the workpiece table.
Subirada is directed to a calibration system of print test patterns.
Subirada teaches the control unit is configured to use a position of a reference mark (208) formed in advance on the workpiece or the workpiece table when detecting the position of the workpiece or the position of the workpiece table. (See Subirada Abstract, Fig. 19.) Examiner is considering the reference marks (208) to be part of a workpiece (sample 214) located on a table.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the control unit is configured to use a position of a reference mark formed in advance on the workpiece or the workpiece table when detecting the position of the workpiece or the position of the workpiece table, because Subirada teaches this arrangement improves the calibration precision. (See Subirada, Abstract.)

Subirada teaches a plurality of reference marks are formed side by side in the main scanning direction, and one or more reference marks are formed side by side in the sub-scanning direction. (See Subirada Fig. 19.)  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a plurality of reference marks are formed side by side in the main scanning direction, and one or more reference marks are formed side by side in the sub-scanning direction, because Subirada teaches this arrangement optimizes the bi-directional and reduces noise. (See Subirada, col. 7, lines 3-10 and col. 8, lines 8-11.)
Double Patenting
The previous rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/904,553 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘553) in view of US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20150116735 A1 to Howard et al (hereinafter Howard) is withdrawn based on the amendment to claim 1.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 15/904,553 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘553) in view of US Pat. Pub. No. 20070070099 A1 to Beer et al (hereinafter Beer) in view of US Pat. Pub. No. 20060216409 A1 to Seiji Mishima (hereinafter Mishima).
 Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘553 claims : 
”  workpiece processing apparatus comprising:
a workpiece table configured to place the workpiece thereon; 
a movement mechanism configured to relatively move the workpiece table and the processor; and and create, based on the detection result, a correction table that indicates a correlation between a position of the movement mechanism and a positional correction amount of the workpiece table.”
Copending application ‘553 does not explicitly claim: a droplet ejecting apparatus that ejects droplets of a functional liquid onto a workpiece so as to draw a pattern, the droplet ejecting ejecting apparatus comprising:
a movement mechanism  configured to relatively move the workpiece table and the droplet ejecting head in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction;
a droplet ejecting head configured to eject the droplets onto the workpiece placed on the workpiece table; a control unit configured to: detect a position of the workpiece placed on the workpiece table or a position of the workpiece table while relatively moving the workpiece table and the droplet ejecting head along a plurality of scanning lines, which extend in the main scanning direction and are set side by side in the sub-scanning direction. 
Beer is directed to a method for processing substrates.

a movement mechanism (102) configured to relatively move the workpiece table (104) and the droplet ejecting head (108-112) in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction; and
a control unit (120) configured to: detect a position of the workpiece placed on the workpiece table or a position of the workpiece table while relatively moving the workpiece table and the droplet ejecting head along a plurality of scanning lines (one or more initial print passes),. (See Beer, paragraphs 18, 29 and Figs. 1A-1B -2)
The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to include a droplet ejecting apparatus that ejects droplets of a functional liquid onto a workpiece so as to draw a pattern, the droplet ejecting apparatus comprising: a movement mechanism  configured to relatively move the workpiece table  and the droplet ejecting head  in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction; a droplet ejecting head configured to eject the droplets onto the workpiece placed on the workpiece table; a control unit configured to: detect a position of the workpiece placed on the workpiece table or a position of the workpiece table 
Further regarding claim 1, Copending Application ‘553 does not explicitly teach the controller is configured to first move, by the table mover, the workpiece table one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move.
Mishima is directed to forming a film on a substrate (1) which is moved by scanning. (See Mishima, paragraph 41, Figs. 1, 3, and 7.)
Mishima teaches the scanning lines which extend in the main scanning direction (parallel to 7) and are set side by side in the sub-scanning direction (parallel to 5). (See Mishima, Figs. 1 and 6 and paragraph 40.) Examiner is considering the main scanning direction to be parallel to the extending direction of 7 and the subscanning direction to be parallel to the direction 5 extends.
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the controller is configured to first move, by the table mover, the workpiece table one of a plurality of scanning lines which in the main scanning direction and are set side by side in the subscanning direction; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line 
The previous rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/911,539 to Miyazaki, Kakino, and Yostitomi (reference application hereinafter ‘539) in view of US Pat. Pub. No. 20040267399 A1 to Merritt Funk (hereinafter Funk) is being maintained.
 Although the claims at issue are not identical, they are not patentably distinct from each other because copending application ‘539 claims : 
”  a droplet ejecting apparatus that ejects droplets of a functional liquid onto a workpiece so as to draw a pattern, the droplet ejecting apparatus comprising:
a workpiece table configured to place the workpiece thereon; a droplet ejecting head configured to eject the droplets onto the workpiece placed on the workpiece table;
a movement mechanism configured to relatively move the workpiece table and the droplet ejecting head in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction; and a control unit configured to: detect a position of the workpiece placed on the workpiece table or a position of the workpiece table while relatively moving the workpiece table and the droplet ejecting head along a plurality of scanning lines, which extend in the main scanning direction and are set side by side in the sub-scanning direction, and create, based on the 
	Examiner is considering the limitation “ a control unit configured to: detect a position of the workpiece placed on the workpiece table or a position of the workpiece table while relatively moving the workpiece table and the droplet ejecting head along a plurality of scanning lines,” to be met by the limitations in claim 1 of Copending 
Application ’539 that “ obtain a captured image of the reference workpiece from the image capturing unit after the droplets ejected from the droplet ejecting head have landed toward the reference marks” and “a control unit configured to … control the movement mechanism based on the correction amounts where the movement mechanism is configured to relatively move the workpiece table and the droplet ejecting head in a main scanning direction and a sub-scanning direction orthogonal to the main scanning direction”
	Claim 2 of copending application ‘539 teaches “calculate a positional correction amount of the workpiece table in the main scanning direction”. Examiner is considering this limitation to meet the following limitation of claim 1: “a correlation between a position of the movement mechanism and a positional correction amount of the workpiece table”.
Copending application ‘539 does not explicitly teach: “create, based on the detection result, a correction table that indicates a correlation between a position of the movement mechanism and a positional correction amount of the workpiece table.”
	Funk is directed to a method of using a controller with feedback data to provide wafer to wafer control in a semiconductor processing system. (See Funk, Abstract.)

The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, taking the references as a whole, it would have been obvious to create, based on the detection result, a correction table that indicates a correlation between a position of the movement mechanism and a positional correction amount of the workpiece table with a reasonable expectation of success, because Funk teaches uses tables are technique for applying feedback based corrections on wafer processing systems. (See Funk, paragraph 62, 71, and 97.)
Copending application ‘539 in claim 1 recites the limitation: “the controller is configured to first move, by the table mover, the workpiece table along one of a plurality of scanning lines which extend in the main scanning direction and are set side by side in the subscanning direction; second move, by the table mover, the workpiece table in the sub-scanning direction to perform a line break across the one of the plurality of scanning lines after the first move”.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-6 have been considered but are moot because the arguments do not apply to all of the references being used in 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KARL KURPLE/
Primary Examiner
Art Unit 1717